DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 17, 24 and 32.
Amended: 1, 3, 17, 19, 24 and 32.
Cancelled: 2, 12, 18 and 25.
Pending: 1, 3-11, 13-17, 19-24 and 26-37. 
Response to Arguments
Applicant’s arguments, see page(s) 9-11, filed 10/04/2021, with respect to claim(s) 1, 3-11, 13-17, 19-24 and 26-37 have been fully considered and are persuasive.  The rejection of claim(s) 1, 3-11, 13-17, 19-24 and 26-37 has been withdrawn.
Allowable Subject Matter
Claim(s) 1, 3-11, 13-17, 19-24 and 26-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is HIRAISHI.
HIRAISHI discloses a nonvolatile memory device includes a memory cell array, first and second storage units, and control unit. The memory cell array includes erase unit areas. The first storage units correspond respectively to the erase unit areas and store items of first information indicating whether a first usage restriction is to be imposed on the corresponding erase unit areas. The second storage units correspond respectively to the erase unit areas and store items of second information indicating whether a second usage restriction is to be imposed on the corresponding erase unit areas. The control unit executes switching control on whether the first usage restriction is to be imposed or not and whether the second usage restriction is to be imposed or not on the memory cell array based on the first and second information.
 
Re: Independent Claim 1 (and dependent claim(s) 3-11 and 13-16), there is no teaching or suggestion in the prior art of record to provide:
 wherein the memory array is organized as a shared memory array having a plurality of rows of memory cells intersecting a plurality of columns of memory cells; and memory management circuitry coupled to the one or more memory cells of the cut of the memory array,

Re: Independent Claim 17 (and dependent claim(s) 19-23), there is no teaching or suggestion in the prior art of record to provide:
a memory array organized as an array of a plurality of rows of memory cells intersecting a plurality of columns of memory cells; and
memory management circuitry coupled to the memory array, wherein the memory management circuitry, in operation, responds to a request to allocate memory in the memory array to a process of a plurality of processes sharing the memory array by: determining a request type associated with the request to allocate memory;

Re: Independent Claim 24 (and dependent claim(s) 26-31), there is no teaching or suggestion in the prior art of record to provide:
storing information indicative of reliability-types of regions of a memory array in a cut of the memory array, the memory array being organized as a plurality of rows of memory cells intersecting a plurality of columns of memory cells; and
responding to a request to allocate memory in the memory array to a process of a plurality of processes sharing the memory array by: determining a request type associated with the request to allocate memory;

Re: Independent Claim 32 (and dependent claim(s) 33-37), there is no teaching or suggestion in the prior art of record to provide:
determining a request type associated with the request to allocate memory in the memory array, the memory array being organized as a plurality of rows of memory cells intersecting a plurality of columns of memory cells; and
allocating memory in the memory array to the process of the plurality of processes sharing the memory array based on the request type associated with the request to allocate memory in the memory array and stored information indicative of reliability-types of regions of the memory array.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov